DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues that Parikh does not teach “receiving” a neural network.  The examiner’s broadest reasonable interpretation of “receiving” is to load a neural network from disk and/or memory, which one of ordinary skill in the art would recognize is achieved by Parikh’s system. There is no “receiving” of a neural network otherwise described in the Specification.
Applicant argues that the cited portions of Parikh are not peformed by a neural network, as the citations are to the summarization engine while the neural network was citation was to the recommendation engine.  The claim does not limit that the identifying steps are performed by a neural network, only that they are performed. 
	Applicant argues that Herz does not the predicting step as amended.  Applicant argues that Herz does not teach trained word vectors having a set of trained weights. Herz teaches vectorizing the word information attributes (col. 12, ll. 49-52), and weighting word attributes (see col. 12, ll. 63 – col. 13, l. 3).  
Applicant argues that Herz does not teach the transforming set.  Herz teaches transforming the word vectors based on a TF/IDF.  This is a transformation of the vector as taught immediately preceding (col. 12, l. 49 – col. 13, l. 3). 
	Applicant argues that Herz does not teach predicting a relevance probability.  Herz teaches a neural net used for clustering (as in col. 25, ll. 60 – col. 26, l. 12, cluster as defined in col. 4, l. 67 – col. 5, l. 1).  The examiner is interpreting the clustering as relevance probabilities to a group label.  The examiner disagrees with applicant’s argument that similarity matching of two articles can not be considered a relevance measure.  Measuring the similarity between two documents is a measure of how relevant they are to one another.  Herz additionally labels the clusters of relevant documents with labels.
Applicant argues that Herz does not teach outputting.  The examiner maintains the position that recommending and notification are examples of outputting, because both steps would require some sort of outputting method after the calculation of relevance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over by in view of Parikh et al (US 10,691,737) in view of Herz (US 7483871)
Regarding claim 1,  Parikh teaches
1. (Currently amended) A method for content filtering of publications, comprising: in an information processing apparatus comprising at least one computer processor (col. 4, ll. 4-10): receiving a trained neural network (col. 4, ll. 20-33),  receiving a publication for evaluation from a news publishing organization (col. 9, ll. 27-29); identifying textual data in the publication (col. 9, ll. 13-29); identifying a plurality of sentences in the textual data (col. 9, ll. 13-29); identifying a plurality of words in the plurality of sentences (col. 9, ll. 13-29);tagging each word of the plurality of words with a part of speech information (col. 2, ll. 51-65).
Parikh does not explicitly teach but Herz teaches the trained neural network being trained to predict a relevance probability of a publication (col. 25, l. 60 – col. 26, l. 12, neural net used for clustering as in col. 25, ll. 60 – col. 26, l. 12, cluster as defined in col. 4, l. 67 – col. 5, l. 1)  to a topic comprising mergers and acquisition news, stock market news, and/or company-specific news (see the articles as in col. 55, l. 60 – col. 56, l. 11, specifically stock related col. 60, ll. 59-64), the trained neural network comprising a plurality of trained word vectors, each trained word vector having a set of trained weights (see col. 12, ll. 63 – col. 13, l. 3);
Herz teaches transforming each word of the plurality of tagged words into a publication word vector, wherein the publication word vector is a numeric representation of each word (col. 13, ll. 4-20);
predicting the relevance probability for the publication to the topic by applying  the publication word vectors to the trained neural network comprising the trained word vectors (textual attribute used for similarity calculation col. 14, l. 46 – col. 15, l. 17, neural net used for clustering as in col. 25, ll. 60 – col. 26, l. 12, cluster as defined in col. 4, l. 67 – col. 5, l. 1); and outputting the relevance probability for the publication (col. 61, ll. 27-48).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Parikh’s content recommendation system with Herz’s processing techniques to word level classification of text data in order to increase relevancy of suggestions. Claim 11 is substantially similar and is rejected likewise. Parikh teaches a system embodiment (col. 4).

Claim 11 is substantially similar and is rejected likewise. Parikh teaches a system embodiment (col. 4).


Claims 3, 8, 9, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Parikh et al (US 10,691,737) in view of Herz (US 7483871) in view of Korpusik et al (US 2017/0169475). 
Korpusik teaches:
3, 13. The method of claim 1, wherein the publication for evaluation comprises at least one of a press release, a news publication, a website (social media post [0050]), a corporate report, a corporate filing, and an electronic book.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Parikh’s content recommendation system with Herz’s processing techniques to word level classification of text data in order to increase relevancy of suggestions with Korpusik’s user personalization techniques to recommend more relevant content. 
 
Korpusik teaches:
8, 18. The method of claim 1, further comprising: receiving an override of the relevance probability for the publication (recurrent neural network [0033]); labeling the relevance probability based on the override (recurrent neural network [0033]); and re-training the trained neural network using the publication and the override (recurrent neural network [0033]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Parikh’s content recommendation system with Herz’s processing techniques to word level classification of text data in order to increase relevancy of suggestions with Korpusik’s user personalization techniques to recommend more relevant content. 

Korpusik teaches:
9. (Original) The method of claim 1, wherein the trained neural network is trained by: 	receiving a plurality of historical publications (past social media posts [0025]); 	identifying textual data in each of the historical publications ([0050]);	identifying a plurality of sentences in the textual data ([0050]); 	identifying a plurality of words in the plurality of sentences ([0050]); 	transforming each of the words into word vectors ([0051]); 	generating the trained neural network using the word vectors ([0051]); and 	storing the trained neural network (the applied neural networks such as in [0054] are pre-trained as taught in [0055] and must have been stored).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Parikh’s content recommendation system with Herz’s processing techniques to word level classification of text data in order to increase relevancy of suggestions with Korpusik’s user personalization techniques to recommend more relevant content. 

Claims 4, 5, 6, 10, 14, 15, 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over by Parikh et al (US 10,691,737) in view of Herz (US 7483871) in view of Korpusik et al (US 2017/0169475) in view of Goulikar. 

Goulikar teaches:
4, 14. The method of claim 1, wherein the textual data in the publication is identified using a character recognition algorithm (col. 18, l. 41).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Parikh’s content recommendation system with Herz’s processing techniques to word level classification of text data in order to increase relevancy of suggestions with Korpusik’s user personalization techniques to recommend more relevant content with Goulikar’s text processing techniques to allow classification of text data agnostic of the source (see Goulikar, col. 5, ll. 41-67).
Goulikar teaches:5, 15.
 The method of claim 1, wherein the plurality of sentences are identified using punctuation in the textual data (punctuation, coll. 17, ll. 25-26).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Parikh’s content recommendation system with Herz’s processing techniques to word level classification of text data in order to increase relevancy of suggestions with Korpusik’s user personalization techniques to recommend more relevant content with Goulikar’s text processing techniques to allow classification of text data agnostic of the source (see Goulikar, col. 5, ll. 41-67).

Goulikar teaches:
6, 16. The method of claim 2, wherein the plurality of words are tagged with part of speech information using a part-of-speech tagging algorithm (POS tagging col. 13, ll. 40-47).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Parikh’s content recommendation system with Herz’s processing techniques to word level classification of text data in order to increase relevancy of suggestions with Korpusik’s user personalization techniques to recommend more relevant content with Goulikar’s text processing techniques to allow classification of text data agnostic of the source (see Goulikar, col. 5, ll. 41-67).
Goulikar teaches:
10. (Currently amended) The method of claim 9, wherein the trained neural network is further trained by: tagging each of the words with a part of speech information (POS tagging col. 13, ll. 40-47); Korpusik’ teaches wherein the tagged words are transformed into word vectors ([0054]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Parikh’s content recommendation system with Herz’s processing techniques to word level classification of text data in order to increase relevancy of suggestions with Korpusik’s user personalization techniques to recommend more relevant content with Goulikar’s text processing techniques to allow classification of text data agnostic of the source (see Goulikar, col. 5, ll. 41-67).
Claims 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Parikh et al (US 10,691,737) in view of Herz (US 7483871) in view of Korpusik et al (US 2017/0169475) in view of Goulikar in view of Malak et al (US 2018/0341839).
7, 17. The method of claim 1, wherein each tagged word of the plurality of tagged words are transformed into word vectors by creating a vocabulary of tagged words, and assigning each of the tagged word a floating point number ([0171]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Parikh’s content recommendation system with Herz’s processing techniques to word level classification of text data in order to increase relevancy of suggestions with Korpusik’s user personalization techniques to recommend more relevant content with Goulikar’s text processing techniques to allow classification of text data agnostic of the source (see Goulikar, col. 5, ll. 41-67) with Malak’s vector representation to efficiently store the word vectors in memory.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW H BAKER/Primary Examiner, Art Unit 2655